Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment

Claims 1, 2, 5, 7, and 10-12 of M. Nagahama et al., US 16/078,889 (Aug. 22, 2018) are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 5, 7, and 10-12 under AIA  35 U.S.C. 103 as being unpatentable over M. Gharpure et al., WO 2013/072933 A2 (2013) (“Gharpure”) in view of J. Knebel et al., US 2011/0218312 (2011) (“Knebel”) and/or H. Oshiki et al., JP 2002363129 A (2002) (“Oshiki”) is withdrawn in view of Applicant’s amendment/argument.

Rejection of claims 1 and 2 under AIA  35 U.S.C. 103 as being unpatentable over M. Gharpure et al., WO 2013/072933 A2 (2013) (“Gharpure”), J. Knebel et al., US 2011/0218312 (2011) (“Knebel”) and/or H. Oshiki et al., JP 2002363129 A (2002) (“Oshiki”) as above, in further view of C. Branneby et al., US 2013/0317109 (2013) (“Branneby”) is withdrawn in view of Applicant’s amendment/argument.


The Instant Claims

Instant claims 1 and 2 are directed to the synthesis of N-benzyl-2-bromo-3-methoxypropionamide as summarized in the scheme below.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Instant claims 5 and 7 are limited to Amidation – step 1 and Bromination – step 2.   Instant claims 10-12 are limited to Amidation – step 1.  


Applicant’s Argument Respecting Amendment

Instant independent claims 1, 5 and 10 have been amended to require that the reaction of Amidation – step 1 be performed in a “two phase system including an organic-solvent phase and an aqueous phase”.  

Applicant argues that Knebel appears to mention water as a possible alternative solvent, but does not disclose or suggest use of water with an organic solvent to form a two-phase solvent system for an amidation reaction according to instant claim 1 as amended. Applicant notes that Knebel is aware of mixtures of organic solvents; however, Knebel only mentions water as an alternative to the organic solvents, and does not teach or suggest mixtures of water and organic solvents. Applicant further notes that this is consistent with the Knebel Examples: all of the solvent systems of Knebel's amidation reactions appear to employ solely organic solvents.  

This argument is considered persuasive.  While Knebel discloses water as an alternative solvent (Knebel at [0026]), Knebel does not teach or suggest the instant claim 1 limitation of “two phase system including an organic-solvent phase and an aqueous phase”.  The secondary art does not remedy Knebel in this respect.  As such, the art of record does not motivate one of ordinary skill in the art to modify the process of Knebel Example 1: (1) by replacing the methacrylic anhydride with acrylic anhydride; (2) replacing the isopropyl amine with benzyl amine; and (3) performing the reaction in a “two phase system including an organic-solvent phase and an aqueous phase”.  In view of the foregoing, rejection of claims 1, 2, 5, 7, and 10-12 is withdrawn.  


Applicant’s Argument of Unexpected Results 

Applicant’s argument of unexpected results is not considered persuasive because Applicant has not sufficient met its burden of demonstrating the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  

Relevant Sections of the MPEP

A greater than expected result and evidence of unobvious or unexpected advantageous properties are evidentiary factors pertinent to the legal conclusion of obviousness of the claims at issue.  MPEP § 716.02(a)(I)/(II).  However, the burden is on Applicant to establish that the evidence relied upon demonstrates that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  MPEP § 716.02(b).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP § 716.02(b)(III).  

Applicant’s Argument

Applicant argues that the two-phase solvent system surprisingly and dramatically increases N-benzylacrylamide yield (see paragraph [0039]). Moreover, the amidation process carried out under the presence of base in the aqueous phase can unexpectedly further increase the yield of N-benzylacrylamide (see paragraph [0042]). Further, the amidation process performed in the two-phase solvent system can advantageously reduce the usage of benzylamine, which can reduce the production cost.  The unexpected results on product yield are vividly seen when comparing Example 1 of Knebel having the yield of N-benzylacrylamide of only 43%, to the vastly better 100% N-benzylacrylamide yield obtained in Example 3 of the present disclosure.





    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


An while as argued by Applicant, Knebel discloses only a 43% of product in Example 1, still Knebel Example 2 provides 99% yield as summarized below.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


As such, it is not clear as to why the yield result of instant Example 3 is surprising in view of the near quantitative yield of Knebel Example 2.  Applicant has not sufficient met its burden of demonstrating the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622